Citation Nr: 0007744	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-17 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation greater than the 30 percent 
currently in effect for service-connected post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel

INTRODUCTION

The appellant served on active military duty from February 
1969 to February 1971.

This appeal arises from an April 1998 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) that awarded 
service connection for post-traumatic stress disorder (PTSD) 
and that assigned a 10 percent rating for that disability.  
The appellant disagreed with the assigned rating, and in 
January 1999, the RO awarded a 30 percent rating for the 
service-connected PTSD.  The appellant continues to disagree 
with the assigned rating.


FINDINGS OF FACT

1. The appellant sought service connection for PTSD in 
October 1997.
 
2.  The RO awarded service connection for PTSD in April 1998 
and assigned a 10 percent rating, which it increased to a 30 
percent rating in January 1999.
 
3.  The appellant is continuing to disagree with the assigned 
30 percent rating for PTSD.

4.  The appellant states that the severity of his service-
connected PTSD has worsened during the pendency of this 
claim. 


CONCLUSION OF LAW

The claim of entitlement to an evaluation greater than the 30 
percent currently in effect for PTSD is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991);  Shipwash v. Brown, 8 Vet. 
App. 218, 222 (1995); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board of Veterans' Appeals (Board) considers 
if the appellant's claim is well grounded.  In Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 524 U.S. 940 
(1998), the United States Court of Appeals for the Federal 
Circuit held that, under 38 U.S.C. § 5107(a) (West 1991), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims held that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999).  Once a claimant has 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that a claim is well-grounded, the 
claimant's initial burden has been met, and VA is obligated 
under 38 U.S.C. § 5107(a) to assist the claimant in 
developing the facts pertinent to the claim. 

"[W]hen a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open."  
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995).

In this case, the appellant filed a claim for service 
connection for PTSD in October 1997.?  The RO awarded service 
connection in April 1998 and assigned a 10 percent rating for 
his PTSD.  Following the appellant's notice of disagreement, 
testimony by the appellant at the November 1998 hearing, and 
further VA examination, the RO awarded a 30 percent rating 
for his PTSD in January 1999.  The appellant continued to 
disagree with the assigned rating.  Because this claim arises 
from the assignment of a rating in connection with the grant 
of an original claim for service connection, the appellant's 
rating claim is well grounded.  See Shipwash, 8 Vet. App. at 
222.

ORDER

The claim for an evaluation greater than the 30 percent 
rating currently in effect for service-connected PTSD is well 
grounded.  To this extent only, the appeal is granted.

REMAND

It is the opinion of the Board that additional evidentiary 
development is needed prior to further disposition of this 
claim.  Because the claim for an evaluation greater than the 
30 percent currently in effect for PTSD is well grounded, VA 
has a duty to assist the appellant in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The appellant has indicated that he has been receiving 
counseling at a VA Veterans Resource Center on a weekly basis 
since June 1997, and a VA social worker has submitted two 
letters in support of the appellant's claim (a September 1998 
letter and a November 1998 letter).  It is not clear whether 
the Veterans Resource Center or the social worker has 
maintained any treatment or counseling records for the 
appellant.  However, prior to further disposition of this 
claim, it is essential that the RO seek to obtain all 
available, relevant records.  

Additionally, since the matter is being remanded to the RO 
for further evidentiary development, the RO should also seek 
to obtain any additional records of VA medical treatment for 
the appellant's PTSD from the New Orleans, Louisiana, VA 
Medical Center or any other facility where the appellant is 
receiving treatment for his PTSD.  The RO last sought to 
obtain medical records in October 1998, and the most recent 
medical record is dated in May 1998.  Thus, the RO should 
seek to obtain any more recent VA medical records.

Accordingly, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to his claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

1.  The RO must seek to obtain all relevant, 
existing records of counseling since June 1997 
from the Veterans Resource Center in New Orleans, 
Louisiana.

2.  The RO must seek to obtain any additional, 
recent medical records of VA medical treatment 
for the appellant's PTSD from the New Orleans, 
Louisiana, VA Medical Center since May 1998.

Upon remand, the appellant will be free to submit additional 
evidence. See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) 
(1999); Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The Board 
notes that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268 
(1998).

Following completion of the above development, the RO should 
then review the entire evidentiary record in order to 
determine if an evaluation greater than the 30 percent 
currently in effect for the appellant's service-connected 
PTSD may be granted.  If the decision remains adverse to the 
appellant, he and his representative should be furnished with 
a supplemental statement of the case.  The case should 
thereafter be returned to the Board for further review, as 
appropriate.

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

?	The Board notes that the appellant's claim is subject to the revised 
regulatory criteria governing evaluations of mental disorders, which became effective on 
November 7, 1996.  VA revised the pertinent regulatory criteria, effective November 1996.  
See 61 Fed. Reg. 52,695 (1996) (revisions effective November 7, 1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).


